COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      In re David Patrick Daniel

Appellate case number:    01-16-00953-CV

Trial court:              308th District Court of Harris County

Date motion filed:        April 21, 2016

Party filing motion:      Relator

       It is ordered that relator’s motion for rehearing is denied.


Judge’s signature: /s/ Russell Lloyd
                    Acting for the Court

Panel consists of Chief Justice Radack and Justices Brown and Lloyd


Date: July 18, 2017